Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into this 26th day of
January, 2012, by and between Altria Group, Inc., a Virginia corporation (the
“Company”), and Michael E. Szymanczyk (“Szymanczyk”).

RECITALS

Szymanczyk currently is employed as Chief Executive Officer of the Company and
Chairman of the Board of Directors of the Company.

Szymanczyk has announced his intention to retire from the Company effective
June 1, 2012 (the “Retirement Date”) and not stand for re-election to the Board
of Directors of the Company (the “Board”) at the Company’s 2012 Annual Meeting
of Shareholders. The Company and Szymanczyk have entered into an Agreement and
General Release of even date herewith (the “Separation Agreement”).

The Company, in recognition of Szymanczyk’s ability to provide critical advice
to the Board and its new Chief Executive Officer, desires to retain Szymanczyk
to render certain consulting services to the Company for 20 months after his
retirement from the Company on the terms and conditions set forth in this
Agreement, and Szymanczyk desires to be retained by the Company on such terms
and conditions.

NOW, THEREFORE, in consideration of the foregoing and mutual covenants set forth
below, the Company and Szymanczyk agree as follows:

1. Duties and Engagement. During the Term (defined below), Szymanczyk agrees to
render consulting services to the Company on such matters as the Board or Chief
Executive Officer may request within Szymanczyk’s knowledge and experience
related to the businesses of the Company and its subsidiaries (collectively, the
“Services”). The Services shall include, without limitation, assisting the new
Chief Executive Officer with his transition, serving as a strategic advisor to
the Chief Executive Officer and other senior management, advising on the
Company’s strategic planning process, assisting with preparation for Board
meetings, and advising and assisting on such other matters as may be requested
by the Board or Chief Executive Officer and agreed to by Szymanczyk, which
agreement may not be unreasonably withheld. Szymanczyk shall provide Services
for at least twenty (20) hours per month and for no more than thirty (30) hours
per month. Notwithstanding the foregoing, Szymanczyk’s level of services shall
not exceed twenty (20) percent of the average level of services that Szymanczyk
performed over the thirty-six month (36) period immediately preceding the
Retirement Date, consistent with the parties’ intent that Szymanczyk’s
retirement shall constitute a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code.

 

1



--------------------------------------------------------------------------------

2. Effective Date and Term. The term of this Agreement shall commence on the
Retirement Date and shall end on January 31, 2014, unless earlier terminated as
provided in Section 9 of this Agreement (the “Term”). If the Company wishes to
renew this Agreement, it shall inform Szymanczyk in writing at least 30 days
prior to the expiration of the Term. By mutual written agreement, this Agreement
or any extension thereof may be renewed for additional terms and under such
conditions as the parties may agree.

Should Szymanczyk’s employment with the Company terminate for any reason prior
to May 31, 2012, (i) this Agreement shall never become effective and (ii) the
original terms and conditions of the Restricted Stock Agreements (as defined
below) as then in effect shall apply with full force and effect.

3. Compensation and Equity.

a. As compensation for Szymanczyk’s performance of the Services and the
obligations stated in Section 7, the Company, having obtained the appropriate
approvals from the Compensation Committee of the Board, agrees to make a payment
with respect to Szymanczyk’s Deferred Stock Award as described in the Separation
Agreement and to amend the 2008 and 2010 Restricted Stock Agreements between the
Company and Szymanczyk (the “Restricted Stock Agreements”) to provide as follows
and as described in Section 10:

i. Szymanczyk’s April 23, 2008 Restricted Stock award of 200,000 shares of
Company stock shall continue to vest during the Term as if Szymanczyk was an
employee during such period, in accordance with the terms of the 2008 Restricted
Stock Agreement, as amended, notwithstanding Szymanczyk’s termination of
employment.

ii. Szymanczyk’s January 26, 2010 Restricted Stock award of 250,000 shares of
Company stock shall continue to vest during the Term as if Szymanczyk was an
employee during such period, in accordance with the terms of the 2010 Restricted
Stock Agreement, as amended, notwithstanding Szymanczyk’s termination of
employment.

iii. Such amendments shall become effective as of May 31, 2012.

b. Szymanczyk shall receive no other compensation in connection with his
performance of the Services.

4. Travel and Expenses.

a. The Services shall be rendered at the Company’s corporate headquarters in
Richmond, Virginia or at such other mutually agreeable location. During the
Term, the Company agrees to provide Szymanczyk with office space and secretarial
support at the Company’s corporate headquarters in Richmond.

 

2



--------------------------------------------------------------------------------

b. The Company agrees to provide to Szymanczyk use of Company aircraft for
Company business when air travel is required to perform the Services, including
travel to and from his residences outside of Virginia. Szymanczyk’s family
members may accompany him on such business travel; provided that Szymanczyk
shall reimburse the Company for the incremental cost, if any, for their travel.
Szymanczyk shall be responsible for any taxes due associated with such travel by
him or his family members.

c. The Company shall reimburse Szymanczyk for all reasonable out-of-pocket
business expenses incurred by him in connection with the performance of the
Services within 30 days following his delivery of such documentation of those
expenses in the manner required under the Company’s applicable travel and
expense policies.

5. Independent Contractor Status. During the Term and any renewal period,
Szymanczyk shall be an independent contractor, and not an employee or agent of
the Company or any of its affiliates. Szymanczyk shall not have authority to
assume, create or incur any liabilities or obligations of any kind against or on
behalf of the Company. Further, Szymanczyk shall not be entitled to any
compensation or to participate as an employee in any employee benefit programs
of the Company, except those incentive and other payments provided in connection
with his separation from the Company and to the extent he is eligible to
participate as a retiree of the Company under the Company’s employee benefit
plans.

6. Taxes. Szymanczyk acknowledges and agrees that, as an independent contractor,
he shall bear sole responsibility for rendering his services, including payments
of all taxes and other governmental payments required for anyone to operate a
business or consultancy, including without limitation, the payment of all
federal, state and local income taxes, self-employment FICA (social security)
taxes, and unemployment and workers compensation payments.

7. Confidentiality, Non-Competition and Intellectual Property. As part of the
consideration of this Agreement, the parties agree that the Executive
Confidentiality and Non-Competition Agreement between Szymanczyk and the
Company, dated February 17, 2011 and attached hereto (the “Confidentiality and
Non-Competition Agreement”), shall remain in full force and effect except as
modified by this Section 7. The parties further agree that:

a. All obligations Szymanczyk had under the Confidentiality and Non-Competition
Agreement as an employee of the Company shall continue to apply during the Term
and any renewal period, provided that Szymanczyk shall not be required to devote
his full-time efforts to the business of the Company;

b. The 18-month post-employment restriction period referenced in Paragraphs 6
and 7 of the Confidentiality and Non-Competition Agreement shall commence upon
the expiration or earlier termination of this Agreement, but the three-year and
12-month periods referred to in Paragraph 6 of the Confidentiality and
Non-Competition Agreement shall be based on Szymanczyk’s actual date of
termination of employment;

 

3



--------------------------------------------------------------------------------

c. This Section 7 shall be deemed a proper amendment to the Confidentiality and
Non-Competition Agreement; and

d. This Section 7 shall survive the termination of this Agreement.

8. Indemnification. The Company and Szymanczyk acknowledge and agree that
(i) the Company’s Restated Articles of Incorporation (“Articles”) provide for
the exculpation, indemnification and the advancement and reimbursement of legal
and other expenses for former officers and directors among other eligible
persons; and (ii) in Szymanczyk’s capacity as a consultant under the Consulting
Agreement, the Company shall (a) provide for Szymanczyk’s exculpation and
indemnification and the advancement and reimbursement of his legal and other
expenses to the full extent that the Articles provide such protection to the
Company’s officers, and (b) maintain liability insurance coverage for Szymanczyk
to the full extent that the Company provides such coverage to its officers.

9. Termination. This Agreement will terminate and be of no further force or
effect upon the occurrence of any of the following events:

a. Szymanczyk dies;

b. The Company, by written notice to Szymanczyk, terminates this Agreement due
to Szymanczyk’s Disability. As used in this Agreement, “Disability” shall mean a
permanent and total disability as determined under procedures established by the
Company for the purposes of the Altria Group, Inc. 2005 Performance Incentive
Plan;

c. The Company terminates this Agreement for Cause. As used in this Agreement,
the term “Cause” shall mean: (i) Szymanczyk’s conviction of (or plea of guilty
or nolo contendere to) (A) any felony or (B) any misdemeanor involving fraud or
dishonesty in connection with the performance of the Services or moral
turpitude; or (ii) the willful failure of Szymanczyk to substantially perform
the Services (other than any such failure resulting from illness, injury, or
Disability); or (iii) Szymanczyk has willfully engaged in misconduct which has,
or can reasonably be expected to have, a material adverse effect on the Company
or its businesses; or (iv) Szymanczyk has materially breached his obligations
under Section 7 of this Agreement, the Confidentiality and Non-Competition
Agreement, or the Separation Agreement. For purposes of this section, the
Company, in its reasonable discretion, shall determine whether any action or
failure to act by Szymanczyk is deemed willful; provided, however, that no act
or failure to act by Szymanczyk shall be deemed considered willful unless he
acted in bad faith or without a reasonable belief that his act or omission was
in the best interest of the Company;

d. The Company terminates this Agreement for any reason other than for Cause or
Disability, which the Company may do at any time;

 

4



--------------------------------------------------------------------------------

e. Szymanczyk voluntarily terminates his services due to a material default by
the Company in the performance of any of its obligations under this Agreement,
which default remains unremedied by the Company for a period of 15 days
following its receipt of written notice by Szymanczyk (“Good Reason”); or

f. Szymanczyk voluntarily terminates his services for any reason other than Good
Reason, which Szymanczyk may do at any time with at least 30 days’ advance
notice to the Company.

10. Effects of Termination.

a. If the Agreement is terminated under Section 9(a), 9(b), 9(d) or 9(e) of this
Agreement, the Company shall perform all of its obligations under Section 3 of
this Agreement and all shares under the Restricted Stock Agreements that remain
unvested as of the termination date shall vest in accordance with the Restricted
Stock Agreements (as amended).

b. If the Agreement is terminated under Section 9(c) or 9(f) of this Agreement,
the Company has no further obligations under Section 3 of this Agreement and
Szymanczyk shall forfeit his rights to all shares under the Award Agreements
that remain unvested as of the termination date.

11. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

12. Notices. All notices and other communications hereunder shall be in writing.
Any notice or other communication hereunder shall be deemed duly given if it is
sent by registered or certified mail, return receipt requested, postage prepaid
to the intended recipient as set forth:

If to Szymanczyk, to his current residence maintained in the Company’s records.

If to the Company, to:

Altria Client Services Inc.

6601 West Broad Street

Richmond, VA 23230

Attn: SVP, Human Resources & Compliance

Any party may send any notice or other communication hereunder to the intended
recipient at the address above using any other means (including personal
delivery, courier, or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless and until it is
actually received by the intended recipient.

 

5



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement, the Separation Agreement and the
Confidentiality and Non-Competition Agreement set forth the entire agreement
between the parties, and except as otherwise provided herein, fully supersede
any and all prior agreements, understandings, or representations between the
parties pertaining to the subject matter of this Agreement. This Agreement may
not be changed, modified or terminated, in whole or in part, except by an
instrument in writing signed by the parties hereto.

14. Choice of Law. This Agreement shall be deemed performable by all parties in
the Commonwealth of Virginia, and the construction and enforcement of this
Agreement shall be governed by Virginia law without regard to its conflict of
laws rules.

15. Binding Effect of Agreement. This Agreement shall be binding upon
Szymanczyk, the Company and their heirs, administrators, representatives,
executors, successors and permitted assigns.

The parties have duly executed this Agreement as of the date first written
above.

 

ALTRIA GROUP, INC. By:   /s/ Charles N. Whitaker Charles N. Whitaker

Senior Vice President, Human Resources & Compliance

Altria Client Services, on behalf of the Company.

 

  /s/ Michael E. Szymanczyk   Michael E. Szymanczyk

 

6